NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT EDENSHAW,                                No. 18-35095

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00011-SLG

 v.
                                                MEMORANDUM*
NMS SECURITY, a Corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Albert Edenshaw appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. §§ 1983 and 1985(3) action arising from his arrest. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly dismissed Edenshaw’s § 1983 conspiracy claims

against the Anchorage Community Development Authority, the Anchorage Police

Department and NMS Security because Edenshaw failed to allege facts sufficient

show that these entities conspired between and among themselves to violate

Edenshaw’s constitutional rights. See Fonda v. Gray, 707 F.2d 435, 438 (9th Cir.

1983) (“To prove a conspiracy between private parties and the government under

§ 1983, an agreement or ‘meeting of the minds’ to violate constitutional rights

must be shown.” (citation omitted)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” (citation and

internal quotation marks omitted)).

      The district court properly dismissed Edenshaw’s false arrest claim because

Edenshaw failed to allege facts sufficient to show that he was arrested without

probable cause. See Lacey v. Maricopa County, 693 F.3d 896, 911 (9th Cir. 2012)

(en banc) (“To maintain an action for false arrest, [plaintiff] must plead facts that

would show [defendant ordered] or otherwise procured the arrests and the arrests

were without probable cause.”); see also Iqbal, 556 U.S. at 678.

      AFFIRMED.




                                            2                                      18-35095